UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7766



AARON LITTLE FRENCH,

                Plaintiff - Appellant,

          v.


JOSEPH P. MANCK, individual capacity; ROBERT P. DUCKWORTH,
individual capacity,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:07-cv-01298-CCB)


Submitted:   March 27, 2008                 Decided:   April 3, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Aaron Little French, Appellant Pro Se.      Cynthia G. Peltzman,
Assistant Attorney General, Stephanie Judith Lane Weber, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Aaron Little French appeals the district court’s order

granting Defendants’ motion to dismiss and dismissing his civil

rights   complaint.   We   have   reviewed   the   record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. French v. Manck, No. 1:07-cv-01298-CCB (D. Md.

Oct. 30, 2007).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -